Title: To Thomas Jefferson from Francis Taliaferro Brooke, 24 December 1802
From: Brooke, Francis Taliaferro
To: Jefferson, Thomas


          
            Senate ChamberRichmond Virginia Decembr 24 1802
          
          F Brooke Returns his thanks to Mr Jefferson for the Book Sent him—Such a Treatise on the Duties of a Situation of which he had little Experience and to which he was unexpectedly Called was very Desirable—he will endeavour to Evince his high respect for its author and the Value he Sets on it by his Constant Exertion to make it as usefull as possible to the respectable Body over which he has the honor to Preside
        